            Case 1:21-mj-00328-ZMF Document 10 Filed 04/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :
                                              :      Case No: 21-MJ-328 (ZMF)
                                              :
JEFFERY FINLEY,                               :
                                              :
                Defendant.                    :
                                              :


                JOINT MOTION TO CONTINUE THE STATUS HEARING

       The United States of America, by and through the United States Attorney for the District

of Columbia, and Defendant Jeffery Finley (“Finley”), by and through his counsel, respectfully

move the Court for an Order to continue today’s (i.e., April 16, 2021) status hearing for 30 days

and to Exclude Time Pursuant to the Speedy Trial Act under 18 U.S.C. § 3161, including Section

3161(b), from April 16, 2021, until the next status hearing in this case. In support of their Joint

Motion, the Parties state as follows:

       1.       On March 21, 2021, Finley was arrested on criminal complaint on violations of 18

U.S.C. §§ 1752(a)(1) and (2), and 40 U.S.C. §§ 5104(e)(2)(D) and (G) for his conduct in and

around the U.S. Capitol on January 6, 2021.

       2.       On March 29, 2021, Finley made his initial appearance before this Court. Defendant

waived his right to a Preliminary Hearing, and a Status Hearing was set for April 16, 2021. On

Motion of the Government, to which the defendant did not object, time was excluded under the

Speedy Trial Act from March 29, 2021, through April 16, 2021.

       3.       Counsel have been in contact by email and telephone since March 29, 2021.

Counsel have discussed and agree that the interests of justice are best served by the exclusion of
           Case 1:21-mj-00328-ZMF Document 10 Filed 04/16/21 Page 2 of 2




time under the Speedy Trial Act. Such period will allow the Parties additional time to engage in

discovery and continued discussions about the case and will allow the parties additional time to

prepare.



                                                Respectfully submitted,

                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney
                                                D.C. Bar No. 415793

                                       By:      /s/ Jason McCullough
                                                JASON B.A. MCCULLOUGH
                                                D.C. Bar No. 998006; NY Bar No. 4544953
                                                Assistant United States Attorney
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                (202) 252-7233
                                                jason.mccullough2@usdoj.gov




                                                FEDERAL PUBLIC DEFENDER
                                                COUNSEL FOR DEFENDANT

                                       By:      /s/ Aaron Moss
                                                AARON DAVID MOSS
                                                FEDERAL PUBLIC DEFENDER OFFICE
                                                651 Foxcroft Ave.
                                                Suite 202
                                                Martinsburg, WV 25401
                                                (304) 260-9421
                                                aaron_moss@fd.org

Dated: April 16, 2021
